DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim and Examination Status
	Claims 2-5 and 8-21 are currently pending and under exam herein.
	Claims 1 and 6-7 have been cancelled.
	Claims 2-4, 9-11, 13-17, 20 and 21 have been amended herein.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2-5 and 8-21 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature; a natural phenomenon; or an abstract idea) without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to assay systems and a method.  
With respect to step (2A)(1) the claims are directed to abstract ideas and natural principles. 
	Abstract ideas: With respect to abstract ideas, the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps observed to be directed to abstract ideas are as follows: 
	Claim 2: “process the first information and the second information to determine a probability of an event…selecting a first logistic regression model from a plurality of logistic regression models…wherein the first logistic regression model comprises a respective coefficient value for each of a plurality of variable…evaluating the first logistic regression model by scaling each of a plurality of values…to produce respective scaled values and summing the respective scaled values to determine a logit; determining the probability of the event…using the logit”.
	Claim 20: “processing the first information and second information…to determine a probability of an event…selecting a first logistic regression model from a plurality of logistic regression models…wherein the first logistic regression model comprises a respective coefficient value for each of a plurality of variable…evaluating the first logistic regression model by scaling each of a plurality of values…to produce respective scaled values and summing the respective scaled values to determine a logit; determining the probability of the event”
	Claim 21: “processing the first information and second information…to determine a probability of an event…selecting a first logistic regression model from a plurality of logistic regression models…wherein the first logistic regression model comprises a respective coefficient value for each of a plurality of variable…evaluating the first logistic regression model by scaling each of a plurality of values…to produce respective scaled values and summing the respective scaled values to determine a logit; determining the probability of the event”
	Dependent claims recite additional steps that further limit the judicial exceptions in independent claim 2 and as such, are further directed to abstract ideas.  For example, claim 3 further includes: “calculating a first fPSA value…calculating a first tPSA value…”; claim 4 recites, “defining a second spline; calculating a second fPSA value…calculating a second tPSA value”; claim 15 recites, “selecting a second logistic regression model from the plurality of logistic regression models…comprises a respective coefficient value for the age”; claim 16 recites, “selecting the first logistic regression model or selecting the second logistic regression model…”; claim 17 recites, “selecting the first logistic regression model and selecting the second logistic regression mode…”; claims 18 and 19 include further limitations on the probabilities. Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.   
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve data gathering such that said data are applied to computing systems in a manner wherein said computing system operates abstract manipulation in the form of statistical mathematical operations, i.e. logistic regression and probability. 
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements that are not directed to the abstract ideas are as follows:
Claims 2, 20 and 21: “an assay system with a plurality of analysis regions comprising first, second, third, and fourth binding partners; multiple detection devices to detect analytes; and a computing system that include computer implementations with programming and processors.  
Claims 2, 20, and 21 further include the additional steps of “receiving” information data via a user interface and from detection devices.
Dependent claims 5, 8, and 9-14 include steps further directed to limits on the additional steps of data gathering herein.  
Further with respect to the additional elements directed to data gathering, such as “receive…information” and “receive…second information”, said steps function for collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “processor; computer; device” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, or device, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)). Further, while it is the case that the elements of “a detection device”, “analyses regions comprising binding partners” and “at least one computer processor” are tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art.’” Id. (quoting Parker v. Flook, 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     
In the instant application, as before, the examiner relies upon paragraphs [0008]-[0013] of the Slawin et al. (2005) reference [see citation 8 on page 1 of the IDS filed on 01/22/2019 in the instant application] to demonstrate that it was well understood, routine and conventional to utilize information pertaining to one or more “binding partners” that bind total prostate specific antigens (tPSA), free prostate specific antigens (fPSA), intact prostate specific antigens (iPSA) or human kallikrein 2 (hK2) in diagnostic assays and analysis for prostate cancer and the occurrence thereof. Further, the examiner relies upon Paragraphs [0036]-[0044] of Slawin et al. (2005) to demonstrate that the use of a “detection device” and assays that detect and derive information pertaining to “binding partners” that bind total prostate specific antigens (tPSA), free prostate specific antigens (fPSA), intact prostate specific antigens (iPSA) or human kallikrein 2 (hK2) were also well understood, routine and conventional in the art. As such, the instant application fails to provide an inventive concept that encompasses any technological improvement in the manner or procedures involved in the field of experimental assays. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The specification also notes that computer processors and systems, as example, are general purpose computing systems, detectors and analyzers [for example, originally filed Specification at least at pages 28-31]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	Natural Principle: As stated in the previous Office Action, the instant claims further include judicially recited exceptions whereby a natural correlation is made between the existence of binding partners and an event associated with prostate cancer, i.e., the claims expressly are directed to a diagnostic process encompassing the natural relationship between prostate specific antigens and human kallikrein 2 (fPSA, tPSA, iPSA, and hK2) and the occurrence rates of prostate cancer.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that the “pending claims are directed to patent-eligible improvements to technology” wherein the instant Specification “identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim…”  Applicant outlines the Specification disclosure of prostate biomarkers without the need for clinical work-up”.  Applicant includes that the claims are directed to an improved system for predicting risk of prostate cancer and that claim 2 recites a specific assay system (which outlines the claim limitations).  Applicant concludes that this indicates that claim 2 is directed to an improvement to technology for predicting risk of prostate cancer.
	It is respectfully submitted that this is not persuasive.  The portions of the Specification cited to show “improvements” to technology are directed to the actual logistic regression (statistical models) themselves, which are the recited judicial exceptions in the claim.  The courts have maintained that improvements rests in the “additional claim elements” and that if the additional elements reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, then the claim integrates the judicial exception into a practical application and imposes a meaningful limit on the claim.  The claims herein use conventional data gathering techniques (assays) to obtain the data for the abstract manipulation of data (logistic regression via computing) steps ending with the determination of a probability output. 
	It is suggested that Applicant provide a specific showing or declaration of a specific improvement that is realized by the particular arrangement of the assay system, for example, beyond a conventional use of analyzers and detection devices to get data, if such is possible given the disclosure as originally filed.
	2.  Applicant states that the claims include limitations that integrate the judicial exception into a practical application because the use the judicial exception in conjunction with a particular machine.  
	It is respectfully submitted that this is not persuasive.  The assay system as claimed herein is not directed to a particular machine.  Rather, it is directed to a plurality of analysis regions, multiple device (generically claimed) and further a generically claimed computer.  The plurality of analysis regions is not a particular device, as the assay regions are well-known components in detection for prostate cancer (see art as cited above and prior art rejection below).  Immunoassays that include measurements of PSA and isoforms are known in the art (see, as example, Vickers et al. (J. Clin. Oncology (2010) Vol. 28:2493-2498)).  The structure of the instant assay is not distinguished therefrom.  As such, the assay is conventionally claimed and operates solely as a data gathering step to provide data for the computing system operation that is the judicial exception.  
	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.  Claims 2-5, 8, 12, and 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2004/0101914 to Pettersson et al. (IDS reference) or Vickers et al. (J. Clin. Oncology (2010) Vol. 28:2493-2498) in further view of Ulmert et al. (BMC Medicine (2008) Vol. 6:8 pages).
This rejection is newly recited upon further consideration of the claims and amendment herein.
With respect to instant claims 2-5, 8, 12, and 14-21 Pettersson et al. disclose “immunoassay with immunoassays measuring any other forms of the prostatic kallikreins, PSA or hK2, either by forming various ratios of these or by combining them with other means, e.g. using logistic regression and/or artificial neural networks” [0001].  Pettersson et al. disclose that the immunoassays include “optimization of a highly sensitive two-site immunoassay, using antibodies, which selectively recognize the single-chain, intact (i.e. not internally cleaved) mature or zymogen form(s) and combined with antibodies which recognized free, noncomplexed PSA to measure the single-chain, intact (i.e. not internally cleaved) mature or zymogen form(s) of free, noncomplexed PSA (free Single-Chain Intact noncomplexed PSA or free SCINT-PSA).  Pettersson et al. further disclose that “the combination of free SCINT-PSA and PSA-N with measurement of other forms of PSA or hK2 can naturally also be accomplished in other ways than forming ratios or other mathematical algorithms but also through combination by logistic regression. Combinations by logistic regression frequently provide even better discrimination than ratios calculated from the individual measurements from each patient. As combination through logistic regression, unlike the combination obtained through formation of ratios, does not provide a continuous variable, cut-off limits are not possible to define in these cases. Logistic regression analysis is instrumental in providing the basis for various “risk analysis systems that can provide medical decision support”.  Pettersson et al. further disclose whole blood and serum samples, [0001]; [0040].
Alternatively and further with respect to claims 2-5, 8, 12, and 14-21 Vickers et al., teach using logistical regression for analysis of hK2, tPSA, fPSA, and iPSA to model PSA with respect to age (abstract) that specifically included use of markers in models using restricted cubic spline methodology (page 2495, col. 1).  Vickers et al. specifically use immunoassay using each of hK2, tPSA, fPSA, and iPSA that include protocols implementing fragments of monoclonal capture antibodies.
While Pettersson et al. is not specifically concerned with logistical regression as a scaled variable with age, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have included age as a factor for determining the probability of an event associated with prostate cancer because the prior art to, for example, Ulmert et al. discloses age and PSA levels as predictors of advanced prostate cancer.  Ulmert et al. use logistic regression to assess age associations between molecular markers and prostate events.  As such, one of skill in the art would have had a reasonable expectation of success in using the immunoassay profiles as set forth in Pettersson et al. with the techniques disclose by Ulmert et al. to correlate age and PSA levels with prostate events.  
Alternatively, the prior art to Vickers et al. outline regression analysis for prostate cancer, as above.  As such, both Petterssen in view of Ulmert or Vickers et al. make obvious the instant claims.  
2.  Claims 9-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2004/0101914 to Pettersson et al. (IDS reference) in view of Ulmert et al. (BMC Medicine (2008) Vol. 6:8 pages-IDS reference) or Vickers et al. (J. Clin. Oncology (2010) Vol. 28:2493-2498) as applied to claim 2 above in further view of/or evidenced by Perkin Elmer (DELFIA) (March 2003) pages 1-4.  This rejection is newly recited after further consideration of the claims and claim amendments.
With respect to claim 2, Pettersson et al. or Vickers et al. and Ulmert et al. teach said limitations above.  
With respect to the limitations directed to the detection device, the prior art to Ulmert et al. uses the Prostate Free/Total PSA assay from Perkin Elmer.  The prior art to DELFIA PSA Free/Total diagnostic from Perkin Elmer (2003) includes light emission to detect samarium labeled monoclonal antibody binding to PSA using fluorimetry (for example, at page 4 of brochure).  As such, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have utilized the known assays for PSA that include fluorescent detection to acquire the data necessary for implementation in the regression techniques.  Said assays were known at the time of invention and therefore a researcher would have readily been expected to use available tools for data elucidation with a reasonable expectation of success, as all steps were known and said combination would have yielded predictable results, i.e., use “data” to perform statistical analyses.  

Response to Applicant’s Arguments
	1.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth above based on claim amendments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 2-5 and 8-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 15-17, and 19-35 of copending Application No. 15/197,172 in view of Goluch et al. (Biosensors and Bioelectronics (2009) Vol. 24:2397-2403-IDS of 2/18/2021).  The instant claims include steps whereby the assay system is directed to analyses regions comprising first, second, third, and fourth regions that include tPSA, fPSA, iPSA and hK2.  The assay of the ‘172 application includes the same and further includes a fifth analysis region that comprises a binding partner adapted to bind nucleic acids.  Further the ‘172 assay includes a computer for determining levels of said antigens and performing logistic regression analysis to evaluate said levels to indicate probability of an event associated with prostate cancer, as is also present herein.  It would have been prima facie obvious to one of skill in the art to have further included nucleic acid detection as a fifth component of said assay, as the instant claims are directed to analysis regions “comprising”, wherein the open claim language encompasses further components than the recited tPSA, fPSA, iPSA and hK2 regions.  Further the prior art to Goluch teaches that a fifth region in addition to anti-PSA antibodies for analysis in prostate cancer assay includes a nucleic acid analysis region (Figure 1, Figure 3).  As such, the claims are obvious one over the other.
This is a provisional nonstatutory double patenting rejection.  


Conclusion
No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631